Citation Nr: 1818934	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  17-05 348	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent for right hip osteoarthritis.

5.  Entitlement to an initial compensable rating for right hip limitation of extension.

6.  Entitlement to an initial compensable rating for right hip limitation of abduction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1965.  These matters come before the Board of Veterans' Appeals (Board) from the RO.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to increased ratings for a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has arthritis of the lumbar spine, suffered a back injury during active duty, and has competently and credibly shown continuity of symptoms. 

2.  The Veteran has been diagnosed with tinnitus, suffered exposure to acoustic trauma during active duty, and has competently and credibly shown continuity of symptoms.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).
2.  The criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for tinnitus

The Veteran seeks service connection for tinnitus.  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C. § 1110 (2012); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has tinnitus, and suffered from acoustic trauma during active duty service; this satisfies the first two service connection elements.  See Shedden, 381 F.3d at 1167.  Regarding the final element of causation, the Board observes that as an organic disease of the nervous system, the Veteran's diagnosis of tinnitus allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); Charles v. Principi, 16 Vet. App. 370 (2002).  Affording him the benefit of the doubt, his competent and credible testimony, augmented by his submitted treatment records, adequately establishes causation in this case; thus, the criteria to establish service connection for tinnitus are met.  

Service connection for lumbar spine disability

The Veteran seeks service connection for a lumbar spine disability.  He has arthritis, and he suffered a fall injury during active duty service; this satisfies the first two service connection elements.  Regarding the final element of causation, the Board observes that the Veteran's diagnosis of arthritis allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  Affording him the benefit of the doubt, his competent and credible testimony, augmented by his submitted treatment records, adequately establishes causation in this case; thus, the criteria to establish service connection for a lumbar spine disability are met.  


ORDER

Service connection for lumbar spine disability is granted.

Service connection for tinnitus is granted. 


REMAND

In December 2017, the Veteran's VA examiner indicated that she was unable to perform range of motion testing for his right hip because he had suffered from a spinal cord stroke in August 2015 and he was immobile from the waist down.  See VA Examination, 4 (Dec. 13, 2017).  Based on this report, the Board finds that appropriately rating the Veteran's hip disability requires additional medical opinion on whether the spinal cord stroke was related to any of his service-connected disabilities. 

Regarding the Veteran's service connection claim for bilateral hearing loss, which was denied in a March 2016 rating decision, the Board observes that the RO contends that his April 2016 notice of disagreement (NOD) did not encompass this issue; the Veteran argues otherwise.  In analyzing the context of the prospective NOD, the Board acknowledges that the Veteran phrased his appealed issue as "tinnitus bilateral."  He described his disability on his original claim as being for tinnitus (not bilateral), and the March 2016 rating decision characterized the issue as tinnitus (not bilateral).  Notably, the only reference to "bilateral" was in the context of his claimed hearing loss via a VA examination report.  See, e.g., VA Examination, 1 (Mar. 23, 2016).  

Based on these facts, the Board reasonably infers that when the Veteran stated that he was appealing the issue of "tinnitus bilateral," he actually meant "tinnitus, bilateral hearing loss."  Compare Notice of Disagreement, 3 (Apr. 6, 2016) (listing "tinnitus bilateral"), with Notice of Disagreement, 2 (Apr. 6, 2017) (listing "bilateral hearing loss") (emphasis added).  Affording him the benefit of the doubt, the Board finds that he filed a timely NOD for the issue of bilateral hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  As the Veteran filed a timely NOD, but has not yet been properly issued an appropriate statement of the case (SOC) on this issue, the claim must be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected right hip disability.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

Regarding the Veteran's immobility, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's spinal stroke was caused or aggravated by any of his service-connected disabilities, to include his now service-connected lumbar spine disability. 

If possible, the examiner is asked to determine the level of impairment caused by his right hip disability versus his spinal stroke impairment.  

The examiner is asked to provide a detailed rationale for all opinions.  

3.  Provide the Veteran with a SOC regarding the issue of entitlement to service connection for bilateral hearing loss.  Advise the Veteran of the time period in which to perfect his appeal.  If the appeal is perfected in a timely fashion, return the case to the Board for review as appropriate.

4.  Then, re-adjudicate the claims remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


